IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43340

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 347
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 27, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JUSTIN DEAN HEIGEL,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
        Justin Dean Heigel pleaded guilty to aggravated battery, felony, Idaho Code § 18-907.
The district court imposed a six-year sentence, with three years determinate, suspended the
sentence, and retained jurisdiction. Following the jurisdiction review hearing, the district court
relinquished jurisdiction. Heigel filed an Idaho Criminal Rule 35 motion, which the district court
denied.1 Heigel appeals, claiming the district court erred by refusing to grant probation or grant
another opportunity to participate in the retained jurisdiction program.
       Retained jurisdiction allows the trial court an extended time to evaluate a defendant’s
suitability for probation. State v. Vivian, 129 Idaho 375, 379, 924 P.2d 637, 641 (Ct. App. 1996).

1
       Heigel does not appeal from the denial of his I.C.R. 35 motion.
                                                 1
We note that the decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Heigel
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2